Citation Nr: 1142324	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  04-12 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for acquire psychiatric disorder, to include bipolar disorder and depression, to include secondary to service-connected peptic ulcer. 


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1960 to October 1963. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2002 by the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office (RO). 

In May 2006 and August 2008, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  Transcripts of the hearing testimony are of record. 

In September 2010 a Joint Motion for Remand (JMR) was filed with the United States Court of Appeals for Veterans Claims (Court).  Later that month, the Court issued an order vacating the Board's June 2009 decision, and remanded the case to the Board for compliance with the JMR and readjudication consistent with its order.

Since the Veteran has also been diagnosed with other psychiatric disorders, including depression, this remand will allow consideration of the remaining disorders.   Clemons v. Shinseki, 23 Vet. App. 1(2009).  Therefore, his claim has been recharacterized as entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder and depression.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the JMR and the Court's order, additional evidentiary development is required.  As stated above, in September 2010 the Court granted the JMR vacating the Board's previous decision denying the Veteran's claim.

The Veteran was denied entitlement to service connection for bipolar disorder, to include as secondary to service-connected peptic ulcer by the Board in June 2009.  

A claim of service connection may include any disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In the present case, information obtained in support of the Veteran's claim has indicated a diagnosis of depression, as well as bipolar disorder, which are reportedly connected to his military service.  Thus, in accordance with Clemons, depression plus any other current psychiatric disorder is incorporated into the current appeal and must be considered by VA.  

Therefore, further development is necessary before a final determination is made. The Veteran should be afforded a VA examination to determine the etiology of the condition.  38 C.F.R. § 3.159(c)(4) (2010); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).  In this regard, the Board finds that a VA examiner should offer an opinion regarding whether any diagnosed acquired psychiatric disorder, including depression, is related to his military service and whether such was caused or aggravated by his service-connected peptic ulcer. 

Finally, while on remand, all outstanding treatment records from the VA medical center the dated from April 2010 to the present, and any additional outstanding private treatment records, should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1. The AMC should obtain all outstanding VA (namely those after April 2010) and private medical treatment records and should ask the Veteran about the existence of any outstanding private treatment records.  All efforts to obtain these records must be documented to inclusion in the claims folder.

2. After all outstanding records have been obtained, schedule a VA examination by a psychiatrist to determine the nature and etiology of any current acquired psychiatric disorder, to include bipolar disorder and depression, found to be present.  Specifically, the examiner should provide the following information: 

a. Diagnose all current acquired psychiatric disorders.  The examiner is requested to identify the diagnostic criteria and the current manifestations which distinguish that diagnosis from other psychiatric disorders.  The examiner should specifically state whether the Veteran currently has a diagnosis of bipolar disorder and depression. 

b. For each psychiatric disorder diagnosed, the examiner should opine as to whether it is at least as likely as not that the Veteran's currently diagnosed acquired psychiatric disorder(s) had its clinical onset during service or is related to any in-service disease, event, or injury. 

c. In addition, for each psychiatric disorder diagnosed, the examiner should opine as to whether it is at least as likely as not that the Veteran's currently diagnosed acquired psychiatric disorder(s) are caused or aggravated by his service-connected peptic ulcer. 


If the examiner is unable to answer any question presented without resort to speculation, he or she should so indicate and provide the reason that an opinion would be speculative. 

The entire claims file must be made available to and reviewed by the examiner in conjunction with the examination and this fact should be acknowledged in the report.  All testing deemed necessary by the examiner should be performed and the results reported in detail. 

3. Thereafter, the AMC should readjudicate the current claim in light of any evidence added to the record. The Veteran and his representative should then be provided with a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


